

116 S3550 IS: Municipal Bonds Emergency Relief Act
U.S. Senate
2020-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3550IN THE SENATE OF THE UNITED STATESMarch 20, 2020Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Reserve Act to permit to the Board of Governors of the Federal Reserve System to engage in certain open market operations during unusual and exigent circumstances.1.Short titleThis Act may be cited as the Municipal Bonds Emergency Relief Act.2.Open market operationsSection 14(b) of the Federal Reserve Act (12 U.S.C. 355) is amended by adding at the end the following:(3)In unusual and exigent circumstances, the Board of Governors of the Federal Reserve System, by the affirmative vote of not fewer than 5 members, may authorize any Federal reserve bank, during such periods as the Board may determine, to buy and sell, at home or abroad, bills, notes, revenue bonds, and warrants of any maturity, by any State, county, district, political subdivision, instrumentality of a political subdivision, territory, possession, or municipality in the United States, including irrigation, drainage and reclamation districts. All such actions shall be subject to such limitations, restrictions, and regulations as the Board may prescribe..